Citation Nr: 1741576	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from January1964 to June 1964 and from February 1991 to March 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim must be remanded for additional development.  The Veteran served on active duty from January 1964 to June 1964, and had service in the Reserves prior to and following active duty.  The Veteran had a second period of active duty from February 1991 to March 1991.  The Veteran's Reserve treatment records indicate the Veteran had hearing loss prior to his second period of active duty in 1991.  In an April 2012 VA examination, the VA examiner found the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  In the rationale, the examiner stated that service treatment record audiograms revealed no onset or aggravation of hearing loss during the Veteran's first period of active duty.  The VA examiner noted that the Veteran was exposed to reciprocating and prop aircraft engines, with hearing protection, during his first period of active duty.  In a July 2017 Appellant Brief, the Veteran's representative cited a 2009 study indicating that reversibility of noise-induced threshold shifts masks progressive underlying neuropathology that likely has profound long-term consequences on auditory processing.  The VA examiner based the opinion solely on the service audiogram records and did not address the Veteran's statements regarding the onset of his hearing loss or fully address the Veteran's exposure to hazardous noise.  Therefore, the Board finds the VA examination is inadequate, and the claim must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Additionally, in a May 2012 statement, the Veteran discussed his exposure to loud noise while serving in the Reserves.  The VA examiner did not address whether the Veteran's hearing may have worsened during any periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Reserves.  As only periods of ACDUTRA where an injury or disease is incurred or aggravated in the line of duty and INACDUTRA where an injury is incurred or aggravated in the line of duty is qualifying service to establish service connection, additional development is necessary to identify the Veteran's dates of ACDUTRA and INACDUTRA.  Therefore, an attempt should be made to obtain the Veteran's complete Reserve personnel records, including the dates of ACDUTRA and INACDUTRA.  The VA examiner should provide an opinion as to whether any hearing loss was caused or aggravated during a period of ACDUTRA or INACDUTRA during Reserve service.  

In regard to the Veteran's tinnitus, the April 2012 VA examiner opined that it was less likely as not caused by or a result of military noise exposure.  However, the VA examiner did not address the Veteran's April 2011 statement that he experienced ringing in his ears in service.  Therefore, the Board finds that a new VA opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including any dates of ACDUTRA and INACDUTRA during which he alleges his hearing loss was incurred or aggravated or when he had noise exposure.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of whether a response is received, attempt to obtain the Veteran's complete Reserve records, including any dates of ACDUTRA and INACDUTRA.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After receiving all additional records, forward the Veteran's electronic claims file to a VA clinician of appropriate audiological expertise, to respond to the following questions:

(a) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hearing loss in either ear had its onset during the Veteran's first period of active duty from January 1964 to June 1964 or is causally related to noise exposure during that time. 

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hearing loss in either ear was incurred in or aggravated by noise exposure during any period of ACDUTRA or INACDUTRA.  

(c) (1) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss in either ear was permanently increased in severity by his second period of active duty from February 1991 to March 1991, to include any noise exposure therein. 

(2) If there was a permanent increase in severity of hearing loss in either ear during his active duty from February 1991 to March 1991, then is there clear and unmistakable evidence that the permanent increase in severity was due to the natural progression of hearing loss?

(d) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset during the Veteran's active duty or is causally related to noise exposure during that time.

(e) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that tinnitus was incurred in or aggravated by noise exposure during any period of ACDUTRA or INACDUTRA.  

(f) If the examiner determines that the Veteran has hearing loss that is related to or aggravated by active service, the examiner should state whether the Veteran's tinnitus is at least as likely as not (50 percent or greater probability) caused or aggravated (i.e., any increase in severity beyond natural progression) by his hearing loss disability.

The examiner must address the Veteran's competent report of noise exposure.  The examiner should also address the study cited by the Veteran's representative in the July 2017 appellant brief regarding delayed onset hearing loss.  The VA examiner should review the April 2010 opinion from J.U. opining that the Veteran's hearing loss and tinnitus resulted from exposure to hazardous noise during military service. 

The VA clinician must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

If the VA clinician determines that an examination is necessary to provide an opinion, the Veteran should be scheduled for a VA examination.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


